EXAMINER'S AMENDMENT
The examiner, with permission given in an oral interview on 05/05/2021 with appellant Greg Turocy has amended the independent claim 1 to fix an antecedent basis issue. The amended claim (from the set of claims filed 10/15/2020) is presented below.

Claim 1; A steering wheel unit configured to detect contact of a human body with respect to a steering wheel of a vehicle by an electrostatic capacitance sensor, comprising: 
an electrode which is provided on the steering wheel and constitutes the electrostatic capacitance sensor; an energizing unit configured to pass an alternating current to the electrode; 
a control unit configured to energize the energizing unit at a time of failure diagnosis; 
a timer starting timing measurement upon receipt of a power-on operation signal output from a power switch; and 
a failure diagnosis unit configured to perform a short circuit failure diagnosis continuously or periodically when a power source of the vehicle is on, and perform an open circuit failure diagnosis when a timing measured by the timer lies within a predetermined time; and 
an automated driving device configured to control the vehicle in either a manual steering mode or an automated steering mode, wherein the failure diagnosis unit is configured to perform the open circuit failure diagnosis also at a time of receiving a restoration signal output from the automated driving device for returning from the manual steering mode to the automated steering mode, based on a difference before and after restoration of the manual steering mode.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

At least by nature of their dependency on allowable independent claim 1, claims 2-4 and 6 are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/GABRIEL ANFINRUD/Examiner, Art Unit 3662      

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662